

EXHIBIT 10.18



December 2, 2011


Mr. Dennis Lyons
1201 Greystone Cove Circle
Birmingham, AL 35242


Dear Dennis,


It is with great pleasure and enthusiasm that we offer you the position of
Senior Vice President, Store Operations, reporting to this office with the
following compensation and an anticipated starting date of Monday, January 9,
2012:


·
Your base salary will be $220,000 per year, paid in bi-weekly installments.  The
annual review process is completed following each fiscal year end and you will
be eligible for consideration for a base salary increase following Fiscal 2012,
approximately in April 2013.



·
Short Term Incentive Plan:  You will participate in the Company’s 2012 Short
Term Incentive Plan at the SVP level, on the same schedule as your peers, with
bonus determined by FY 2012 actual-to-target results, payable approximately
March 2013.  If both our Corporate and your personal goals are met, payout
levels will be 30% (threshold), 40% (target) or 100% (maximum) of your base
compensation, depending on the level of achieved goals.



·
Restricted stock award of 25,000 shares of Hancock Fabrics’ stock.  It is very
important to us that you have an opportunity to be a significant owner of
Hancock Fabrics, Inc. as the stock vests.  These shares will be granted to you
upon Board approval and will vest 20% annually, beginning on the first
anniversary of the grant.



·
Options to buy 50,000 shares of stock, pending Board approval.  The advantage of
stock options is that the price at which you may buy shares of stock is locked
in at the current price, and the option to buy shares at that price is available
regardless of how high the stock price may go up in the future.  These options
may be exercised as follows: 25% of the shares on or after the first anniversary
of the date of grant, and the balance may be exercised at the rate of 1/36th of
the remaining shares on or after the last day of the thirteenth month from the
date of grant, and on or after the last day each additional month thereafter.



·
Long Term Incentive Plan:  You are eligible to participate in the Company’s Long
Term Stock Plan at the SVP level, which grants options that vest at 100% in
years where target performance goals are met, and a lesser amount in years where
minimum goals are achieved.  For 2012 you will have a 13,333 restricted share
option.



 
 

--------------------------------------------------------------------------------

 
 
·
Severance Agreement, if a change in control of the Company occurs.  At the SVP
level, the benefit is equal to one and one-half times salary, plus prorated
bonus.



·
Medical and dental insurance is available to all salaried employees immediately
upon hire, with no waiting period.  Hancock Fabrics pays approximately 75% of
the total premium, with the employee paying the remainder.  You will be eligible
to participate in the Company sponsored 401(k) plan following your one year
anniversary with the Company.



·
Vacation – three weeks per year, including your first anniversary year
2012-2013.



·
You will be provided with a car allowance of $600 per month.



Dennis, as we have discussed, we have our share of business challenges, however,
we are ready to grow our business and I think you will agree that this is a
great opportunity for you, personally, professionally and financially.  We look
forward to your acceptance of this agreement and joining the Hancock Fabrics’
leadership team.


Upon acceptance of this agreement, please sign, date and return one copy in the
enclosed envelope.


Sincerely yours,




/s/ Steven Morgan
 
Steven Morgan
Mr. Dennis Lyons
President and Chief Executive Officer
   
Date



Enclosure:  Benefits Information